Citation Nr: 9911547	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-42 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, wife, and [redacted]


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to June 
1946 and from April to November 1951.  An October 1980 rating 
decision denied service connection for residuals of a back 
injury.  The veteran did not submit a notice of disagreement 
within one year of the date of notification.

The present appeal has been taken from a March 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada that there was no new and 
material evidence to reopen the claim for service connection 
for a back disorder.  

In December 1997, the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been submitted 
to reopen the claim for service connection for a back 
disorder.  The case was remanded to the RO for additional 
development and initial adjudication of whether service 
connection was warranted for a back disorder.  In July 1998, 
the RO concluded that service connection was not warranted 
for a low back disorder. 


FINDING OF FACT

The veteran's current back disorder is not shown to be 
related to an injury in service.  


CONCLUSION OF LAW

The veteran's back disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records are unavailable and attempts to 
obtain them have produced the information that any records 
pertaining to the veteran that were on file at the National 
Personnel Records Center (NPRC) would have been in the area 
that sustained the greatest damage in the 1973 fire.

Private medical records dated in October 1978 indicate that 
for historical purposes, it was noted that the veteran was 
presumed to have a fracture of the fifth lumbar vertebrae in 
1951.  X-rays of the lumbosacral spine from the month before 
(September 1978) revealed minimal narrowing of the L4 and L5 
and marked narrowing of the L5-S1 intervertebral disc space.  
There was evidence of minimal to moderate horizontal 
osteophytosis involving the superior and inferior aspects of 
L4 and L5 and the superior aspect of S1.  It was noted that 
the veteran had a paucity of physical findings but his 
subjective complaints were highly suggestive of progressive 
neuropathy or of a spinal stenosis.  No reference to or 
identification of a fracture was made on objective testing.  
In December 1978, the veteran underwent a total laminectomy 
L4 and L5 with partial laminectomy of L3 and a decompression 
of L5 and S1 nerve roots on the right.

In a letter dated in August 1979, D. N. Brown, M.D. reported 
that the veteran had been under his care for a back injury in 
September 1951 which resulted from a fall.  Dr. Brown said 
that at that time it was his impression that the veteran had 
sustained a severe lumbosacral strain for which conservative 
treatment was recommended.  He said that, because the veteran 
was anxious to be discharged [from service] so that he could 
care for his wife who was unable to walk because of 
poliomyelitis, he did not mention his back problem at the 
time of his separation from service, even though he still had 
severe back pain.  Dr. Brown said that in his opinion the 
veteran's back problem was the result of the injury which 
occurred in September 1951.

In August 1979, [redacted], M.D., (the veteran's cousin) 
said that the veteran's wife had developed poliomyelitis 
while he was in service in Korea and he had been brought home 
from Korea to be with her and to assist with the care of 
their two small children.  He said that both he and his wife 
recalled that, at least on one occasion while carrying his 
wife the veteran had slipped and fallen, hitting his back on 
the edge of a step.  The veteran said that he had "broken 
something" and when asked how he was feeling after being 
taped said he felt "just like someone walking around with a 
broken back!"  Dr. [redacted] said that he had recalled that the 
veteran had sought treatment from Dr. Brown.

In September 1980, [redacted] said that she and her husband 
lived next to the veteran and his wife.  She recalled that in 
1951, the veteran had been recalled to active duty and sent 
to Korea.  She also recalled that in 1951, the veteran's wife 
had developed polio and was hospitalized and that the veteran 
returned home on emergency leave.  She reported seeing the 
veteran slip while going up some stairs pulling his wife's 
wheelchair.  She tried to catch the wheelchair before it 
could overturn.  When she turned around, the veteran was 
rolling on the ground in severe pain.  She remembered that 
the veteran was taken to the doctor and had to wear a corset 
or brace.  

In February 1985, the veteran was hospitalized for an 
elective lumbar laminectomy with microdissections of 
interarachnoid adhesions.  It was recorded by history that 
this problem went back to 1951 when he fell while carrying 
his wife who, at the time, was suffering from poliomyelitis.  
It was reported that he was treated quite conservatively 
following the back injury and in the mid-1970's underwent 
chemonucleolysis which was ineffective.  He then underwent a 
decompression laminectomy at L4 and L5 in 1978.  The pain 
persisted and was not significantly alleviated.  Conservative 
treatment including pain clinics and sympathetic blocks did 
not alleviate the pain.  He subsequently underwent two other 
decompressive laminectomies in an attempt to alleviate his 
symptoms but those had not been effective.  

In an August 1992 statement, Dr. Brown said that he was the 
attending physician at the time the veteran injured his back 
in approximately September 1951.  Dr. Brown said that the 
veteran had been sent to Korea in the early summer of 1951 
for combat duty and that in August 1951 the veteran's wife 
was stricken with extremely severe bulbar polio.  He said 
that the veteran's wife was also his patient and that the 
veteran had returned from Korea to be with her.  He said that 
the veteran's injury had occurred when he fell while 
assisting his wife who was in a wheelchair and struck his 
back in the area of the 3rd, 4th and 5th lumbar vertebrae 
(L3-4-5) on a concrete ledge.  He said that X-rays had 
revealed that the veteran had broken the vertebrae in his 
lower back.  He said that the films could not be located 
because the doctors concerned had retired or died.  Dr. Brown 
said that he inquired at the time of the injury about what 
treatment the veteran would receive and was told he would be 
sent to an Army hospital, placed in a cast for several months 
but that there was no one to care for his wife and their 
young children.

In a statement dated in May 1993, the veteran's cousin 
reported that both he and his wife recalled the veteran's 
having injured his back when he was in service.

In an affidavit executed in August 1993, Mrs. [redacted] said she 
recalled seeing the veteran injure his back and, to the best 
of her knowledge, the injury occurred in early September 
1951.

In January 1994, Dr. Brown orally reported that he was 
retired and had no records but recalled seeing the veteran at 
least twice for treatment of his back problem in 1951.  The 
first time he thought the veteran had suffered a severe 
strain and the second time he believed he had X-rays showing 
a hairline fracture of the vertebrae.

In April 1994, A. W. Lizarraras, M.D., reported that he had 
been treating the veteran since June 1980 as a result of low 
back pain caused by a fractured vertebra which was sustained 
while he was in service in 1951.  Dr. Lizarraras said that 
the veteran had had several surgical procedures done on his 
back and had rather severe scarring around the nerves in the 
spinal sacs which had produced a chronic pain syndrome that 
had left him quite disabled.  Dr. Lizarraras said that while 
he did not have any of the records from the original injury, 
he has no reason not to believe the veteran and that after 
reading Dr. Brown's letter had no problem logically 
concluding that the veteran's problems were the result of the 
injury in 1951.  In May 1994, Dr. Lizarraras repeated that 
the veteran's low back disorder was the direct, chronic and 
continuous result of the fractured vertebrae which occurred 
while he was in service.

At a hearing held at the RO in June 1994, the veteran 
testified that in September 1951 he had been sent home for 
Korea on emergency leave because his wife developed polio.  
He said that while transporting his wife in a wheelchair he 
fell and struck his low back on a ledge.  Transcript of 
regional office hearing (R.O.T.) at 2.  He said that a 
neighbor who was with them took care of his wife and he was 
taken to a doctor's office for X-rays.  He said that he was 
told by Dr. Brown he would be transferred to a hospital in 
Michigan, he was in Oklahoma City at the time, for casting 
but because of his wife's condition he might want to see if 
he could recover on his own.  He said that X-rays taken the 
day of the injury had shown that lower vertebrae had been 
broken in the L3, 4 and 5 area.  He said that the treatment 
was conservative, only exercise and cautions, staying in bed 
and, he thought possibly a small elastic-type brace.  He said 
he was not casted at that time.  Id. at 3-4.  He said in the 
spring of 1952 they were transferred to Kansas City and the 
doctor who treated him was not living but that he did not 
treat him for his back.  Id. at 4-5.  He said that he was 
treated by a Dr. Griffith for his back every 2 or 3 weeks.  
Id. at 5.  When asked about his symptoms, he said they were 
more in the feet and legs than in his back.  The veteran then 
recited subsequent surgeries.  Id. at 10-11.  The veteran's 
wife testified that she remembered him falling.  Id. at 11.  
The veteran had found that all of Dr. Brown's records 
pertaining to him had been destroyed.  Id. at 14.  He said 
that initially the pain had been in his legs and feet and he 
began developing low back symptoms in 1976 or 1977.  Id. at 
15.  The veteran's wife stated that if the veteran went to 
the hospital, he would be sent to another state and placed in 
a cast for six months.  The veteran then said that he and his 
wife had two young children and she was unable to move.  Id. 
at 16.  Ms. [redacted] read a statement attesting to the 
veteran's combat record and good character.  Id. at 19-20.  

A VA orthopedic surgeon reviewed the veteran's claims file in 
July 1994 in order to provide a medical opinion regarding the 
veteran's claim.  It was pointed out that there are no 
records of treatment for low back pains earlier than 1978; a 
hospitalization in 1953 was without mention of a back 
problem.  The question was whether the 1951 back injury was a 
likely cause of the various disorders that required the 1978 
surgery.  After a review of the available records, the 
opinion was that it "would appear medically implausible to 
relate these findings to the 1951 low back injury; be it a 
hairline fracture or an acute lumbosacral sprain."  It was 
further observed by the doctor that opinions of record by 
Drs. Thalgott and Lizarraras were predicated on the 
incurrence of a vertebral fracture in 1951, and there is no 
objective evidence to support that.   

The veteran was evaluated for chronic back pain by C. T. 
Gott, M.D., in July 1997.  Dr. Gott detailed the veteran's 
injury in September 1951 and treatment beginning with lumbar 
surgery in 1978.  On standing, the veteran leaned forward 
approximately 10 degrees and walked with short, quick steps.  
He was able to toe walk well on both feet and to heel walk 
well on the left but showed slight weakness on the right in 
heel walk.  He had minimal tenderness in the low back and in 
the sciatic notches.  There were extensive well-healed 
midline scars in the lumbosacral region.  He could bend 
15 degrees to the left and 10 degrees to the right and 
backwards to neutral (0 degrees) with no significant pain.  
He could bend forward to 6 inches from the floor, stating 
that it stretched the back of his legs.  There was no 
weakness in motor function in either upper or lower 
extremities but deep tendon reflexes were virtually absent in 
both upper and lower extremities.  The pertinent impressions 
were chronic pain syndrome, despite and probably because of 
multiple low back surgeries; history of low back surgery in 
1951, when he fell and struck his low back on concrete steps; 
evident multilevel lumbosacral degenerative disc disease, 
blamed on the fall; well-fused interbody and posterolateral 
from L3 to the sacrum; apparent spinal imbalance; reported 
lumbosacral surgeries in 1978, 1980, 1982, 1983 and 1985; 
history of reaction to Chymopapain indicating unrecalled 
chemonucleolysis possibly in 1978; status post posterolateral 
fusion L3 - S1 in September 1988; anterior fusion L3 - S1 
with bilateral fixation with pedicle screw and posterior AO 
plates in 1989; removal of AO plates and pedicle screws in 
1995; increasing spondylosis of vacuum disc at L1-2 and left 
lateral osteophytes; spondylosis with vacuum disc forming at 
L2-3 and treatment with a spinal cord stimulator.

At a hearing before the undersigned at the RO in August 1997, 
the veteran recounted the circumstances of his injury.  He 
said that he was taken to the hospital where Dr. Brown 
diagnosed a fractured low back vertebra after taking X-rays.  
The veteran said that he was advised by Dr. Brown that he 
could go to a hospital in Michigan and be in a cast for six 
months, which was unacceptable because there was no one else 
to care for his wife and their children.  He said the service 
was informed of this and decided to discharge him.  Travel 
board transcript (T.) at 4.  As previously noted, in a letter 
dated in November 1997, the veteran made a motion to correct 
some misspelling and editorial errors made in the transcript 
of his hearing testimony of August 1997.  These changes have 
been accepted for the record.

A statement dated in August 1997 from M. Phillips, D.O., 
indicates that he had known the veteran for many years and 
had been his family care physician during that time.  When he 
initially met the veteran and reviewed his history, it seemed 
apparent that his ongoing low back pain was a direct result 
of his low back injury sustained in 1951 while he was in the 
service.  His opinion was that the veteran's low back 
disorder was a direct, chronic and continuous result from the 
fractured vertebra which occurred while he was in the service 
in 1951.  This doctor had provided a similar statement in 
October 1993.   

In September 1997, S. Fales, M.D., reported that he had been 
the veteran's primary care physician since January 1997.  He 
said at that time the veteran had provided details of the 
injury in 1951 and prior back surgeries.  He said that from 
all documentation he could obtain the veteran has had chronic 
pain which was continuous and a direct result of the injury 
in 1951.  

In October 1997, J. S. Thalgott, M.D., reported that he had 
reviewed his files and had a very clear understanding of the 
veteran's lumbar pathology.  He said that he had reviewed Dr. 
Lizarraras' letter and agreed with his conclusions and had 
reviewed Dr. Brown's letter.  He said that in his opinion the 
letters were compatible and that without a doubt the 
veteran's current symptoms should be considered an extension 
of his injury in 1951.  

In March 1999, the Board sought a medical opinion from a 
Veterans Health Administration (VHA) specialist.  The 
specialist noted that it was obvious from the evidence that 
the appellant had significant spinal pathology, which had 
been subjected to surgery, chiropractic manipulation, 
acupuncture, and chemical injections.  It was also apparent 
that the veteran, from the records provided, was 
significantly impaired, and probably in considerable 
discomfort, which had been refractory to treatment for two 
decades.  Unfortunately, the specialist concluded that there 
was not a shred of evidence of spinal dysfunction prior to 
1978.  On that basis, he could only conclude that a finding 
of service connection could not be made, even under the most 
liberal standards.  

Under the criteria in effect at the time of the Board's 
December 1997 decision, a claim reopened with new and 
material evidence was considered to be well grounded.  
Gobber v. Derwinski, 2 Vet. App. 470 (1992).  That decision 
had been based upon the requirement that the additional 
evidence to be "new and material" must have offered a 
reasonable possibility of changing the outcome of the prior 
decision.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  That 
standard was recently overturned by the Court of Appeals for 
the Federal Circuit.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Under the new procedure, the VA must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the VA may evaluate the merits after ensuring the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, No. 97-2180 (U.S. Vet.App. Feb. 
17, 1999) (en banc).

Since the additional evidence met the more stringent 
definition for new and material evidence, it remains new and 
material.  Elkins v. West, No. 97-1534 (U.S. Vet.App. Feb. 
17, 1999) (en banc).  

Since the Board has found that the claim has been reopened 
with new and material evidence, the Board must consider 
whether the claim is well grounded.  Elkins, cited in 
Winters .  

A well-grounded claim for service connection requires medical 
evidence of a current disability, competent evidence of a 
disease or injury in service and medical evidence of a nexus 
between the current disability and the disease or injury in 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  "[I]n 
the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

There is competent evidence of a current back disability in 
the form of medical diagnoses, competent evidence of an 
injury in service, in the form of the veteran's testimony and 
Mrs. [redacted]' statements and medical evidence of a nexus 
between the current disability and the injury in service in 
the form of several medical opinions regarding such a 
relationship.  The Board finds that the claim is well 
grounded under the current criteria.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110 (West 1991).  Once a claim has been 
determined as well grounded, the Board must next weigh the 
evidence.  When all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

In this case, the record contains medical records and 
statements detailing the extent of the veteran's current 
disability, and attempts to obtain additional medical 
evidence have been numerous.  Unfortunately, service medical 
records are unavailable.  If service medical records are 
presumed destroyed, the Board has a heightened obligation to 
explain its findings and conclusions and consider the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 
365 (1991).  

Further, while the veteran has provided statements from Dr. 
Brown regarding his recollections of treatment to him some 
decades before, Dr. Brown's and any other contemporaneous 
treatment records from shortly after service have apparently 
been destroyed and are unavailable.  Short of that, the 
veteran has furnished various statements from Drs. Brown, 
Lizarraras, Thalgott, Fales and Phillips, who support the 
veteran's claim that his post-service back disability, first 
demonstrated several decades after service, is related to 
service.  There are also medical opinions that do not support 
the veteran's claim:  a July 1994 VA specialist opinion and a 
March 1999 VHA opinion.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that it is the Board's duty to determine the 
credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet.App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet.App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet.App. 36, 40 (1994), and an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion.  Wood v. Derwinski, 1 Vet.App. 
190, 191-192 (1991).  

The Court has made clear that medical opinions based on a 
history furnished by the veteran and unsupported by the 
clinical evidence are of low or limited probative value.  
Curry v. Brown, 7 Vet. App. 59, 68 (1994).  As clearly stated 
by the Court, without a thorough review of the record, an 
opinion regarding etiology can be no better than the facts 
alleged by the veteran.  Swann v. Brown, 5 Vet. App. 177, 180 
(1993).  In effect, it is mere speculation.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993). 

In this case, the Board places great weight on the opinion 
provided by the VHA expert.  What primarily distinguishes 
this opinion from those of the other private doctors is that 
the VHA expert had the opportunity to review the claims 
volumes which contain the entire longitudinal history of this 
claim.  Therefore, this expert had the most comprehensive 
basis on which to provide a medical opinion.  Included in his 
review were not only the veteran's history of injury but also 
the clinical records from when the back disability was first 
demonstrated, subsequent medical data, Social Security 
records and their determination and relevant testimony, etc.  
The expert had the opportunity to consider these detailed 
reports in formulating an opinion.  Consequently this 
thorough review resulted in an opinion of very high probative 
value.  

Dr. Brown, who noted that the veteran had been under his care 
in 1951, provided supporting statements in 1979 and 
thereafter.  Significantly, this doctor was unable to submit 
any corroborating treatment records pertinent to his 
treatment of the veteran.  In essence, his post-service 
statements were based on his recollections of events some 
decades before.  As noted above, the Board must determine, as 
a question of fact, both the weight and credibility of the 
evidence.  Wilson v. Derwinski, 2 Vet. App. 16, 20 (1991).  
The Board finds that the statement from Dr. Brown is of low 
probative value.  In Alcaide v. Gober, U.S. Vet. App. No. 96-
1259 (Sep. 16, 1997), a non-precedential memorandum decision, 
the Court affirmed a Board decision in which the Board 
determined that a doctor's statements were minimally 
probative because they were based upon the doctor's memory of 
events occurring more than 25 years ago, and there was no 
clinical evidence to support the doctor's opinion.  The 
situation with Dr. Brown is similar.  

The medical statements of Drs. Lizarraras and Thalgott are 
also of low probative value.  A VA specialist in July 1994 
discounted these opinions because they were predicated on 
undocumented events, including incurrence of a fractured 
vertebra in 1951.  The VA doctor reviewed the 1978 pre-
operative reports and reasoned that there was no causal 
relationship between the 1951 accident and the1978 surgery 
and, further, the incurrence of a fractured vertebra in 1951 
was "most improbable."  Dr. Phillips also predicated his 
supporting opinion on the veteran's having had a fracture in 
1951.  In light of the reliance on uncorroborated events and 
in view of the limited factual base on which the opinions 
were formed, these medical statements are of low probative 
value.  

Similarly, the opinion from Dr. Fales also is of lower 
probative value since he cites to the history provided by the 
veteran many years after service as the basis for his 
conclusions.  As opposed to VHA expert, Dr. Fales did not 
have the benefit of the complete longitudinal record before 
rendering an opinion and therefore, the weight accorded such 
an opinion is of lesser value.  

The veteran's testimony as well as his spouse's, cousin's and 
friend's memories about his fall are competent evidence 
regarding what they observed.  The critical issue in this 
case is whether the incident in 1951 is causally related to 
the post-service back disability.  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The evidence does not 
reflect that the veteran, his spouse or his friends currently 
possess a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  While the veteran's cousin is also a doctor, his 
statements go to the veteran's seeking treatment with Dr. 
Brown, which was discussed above.  Accordingly, this evidence 
may not provide the requisite nexus evidence which links the 
back disability to service.  

After consideration of all evidence and material of record, 
the Board finds that the weight of the evidence re is against 
the claim.  For the reasoning discussed above, the VHA expert 
opinion is of high probative value such that the 
preponderance of the evidence is against the claim.  
Accordingly, service connection for a back disability is 
denied.  


ORDER

Service connection for a low back disorder is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

